 

Exhibit 10.21

 

FIRST AMENDING AGREEMENT

 

THIS AGREEMENT made as of the 11th day of March, 2020

 

BETWEEN:

 

JERRY ZARCONE

 

(hereinafter referred to as “Jerry”)

 

- and –

 

TARGET GROUP INC.

 

(hereinafter referred to as “TGI”)

 

- and –

 

CANARY RX INC.

 

(hereinafter referred to as “Canary”)

 

- and –

 

VISAVA INC.

 

(hereinafter referred to as “Visava”)

 

- and –

 

CANNAKORP INC.

 

(hereinafter referred to as “Cannakorp”)

 

(Canary, Visava and Cannakorp collectively referred to as the “Subsidiaries”)

 

WHEREAS:

 

A.The Jerry and TGI entered into a Loan Agreement made as of the 20th day of
December, 2019 (the “Loan Agreement”).

 

B.All capitalized terms shall have the meanings ascribed to them in the Loan
Agreement unless otherwise defined herein.

 

C.The Parties are desirous of amending the Loan Agreement upon the terms and
provisions of this Agreement.

 



- 1 -

 

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the respective
covenants and agreements hereinafter contained and the sum of One Dollar ($1.00)
now paid by the parties hereto each to the other (the receipt and sufficiency of
which is hereby acknowledged by each of the parties hereto), the parties hereto
agree as follows:

 

1.The Parties hereby declare and confirm that the Recitals are true and accurate
and form integral terms and provisions of this Agreement.

 

2.Notwithstanding the terms and provisions of the Loan Agreement, and in
particular:

 

(a)Section 2 thereof, not all of the Security has been procured to the
satisfactory of Jerry, and in particular, the owner of the Premises (the
“Landlord”) has refused to consent to the granting of a registered first charge
over and to Canary’s right, title, and interest in and to the Lease and the
Premises upon terms and provisions satisfactory to Jerry (“Charge of Lease
Security”), and notwithstanding that Jerry is presently in discussions with the
Landlord in respect thereof, the parties acknowledge and agree that TGI and the
Subsidiaries are and remain in default of the Loan Agreement for failure to
procure the Charge of Lease Security, as aforesaid, which default shall persist
unless and until the procurement of the Charge of Lease Security upon terms and
provision satisfactory to Jerry in his sole and absolute discretion.

 

(b)Section 4 thereof:

 

(i)The board of directors for TGI consist of the following persons, all of whom
are satisfactory to Jerry:

 

(1)

(2)

(3)

(4)

(5)

 

(ii)The sole Chief Executive Officer of TGI is Anthony Zarcone, who is also
satisfactory to Jerry.

 

3.The Loan be and same is hereby increased by the principal amount of Three
Hundred Thousand ($300,000.00) Dollars (CDN) (the “Additional Loan”) upon the
following terms and provisions:

 

(a)The Additional Loan shall be repayable upon demand;

 

(b)The Additional Loan shall be subject to a Lender’s Fee in the amount of
Thirty Thousand ($30,000.00) Dollars (CDN), which shall be deducted and paid for
from the first advance thereunder;

 



- 2 -

 

 

(c)The Additional Loan shall be subject to an interest rate equal to 3.0416% per
month (being 43.26% per annum), calculated monthly, not in advance;

 

(d)Prior to demand, the Borrower and Subsidiaries shall make monthly payments of
interest only, as calculated pursuant to Section 3(d) hereof on the ____ day of
each and every month; and

 

(e)All monies owing under the Additional Loan be and same shall be guaranteed by
the Subsidiaries and secured under the Security.

 

4.TGI and the Subsidiaries shall execute, deliver, and register within a
reasonable time following presentation thereof by Jerry or his counsel (but in
no event more than five (5) business days following such presentation) in order
to give full effect to the terms and provisions of the Additional Loan, as
aforesaid, and shall also promptly do or cause to be done all other acts and
things, execute and deliver or cause to be executed and delivered all agreements
and documents and provide any further assurances, undertakings and information
in order to give full effect to this Agreement.

 

5.Except as modified by this Agreement, the Loan Agreement shall be unamended
and shall be and shall remain in full force and effect. Also, to the extent that
any term or provision of this Agreement conflicts with any term or provision of
the Loan Agreement, the terms and provision of this Agreement shall prevail.

 

6.This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered to each other shall be deemed to be and
shall be read as a single agreement among the parties.

 

7.Execution of this Agreement by either of the Parties may be evidenced by
delivery of a faxed or electronically mailed transmission of such party’s
signature and such faxed or electronically mailed signature shall be deemed to
constitute the original signature of such party.

 

8.This Agreement is governed by and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

 

9.This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no representations, warranties or other agreements
between the Parties in connection with the subject matter of this Agreement
except as specifically set out in this Agreement.

 



- 3 -

 

 

Each of the Parties has executed and delivered this Agreement as of the date
first above written.

 

SIGNED IN THE PRESENCE OF )       )       )         )       Witness )   JERRY
ZARCONE

 

  TARGET GROUP INC.   Per:           Name: Rubin Schindermann   Position:
Director           Name: Saul Niddam   Position: Director           Name: Frank
Monte   Position: Director           Name: Anthony Zarcone   Position: Director
          Name: Barry Katzman   Position: Director       We have authority to
bind the Corporation       CANARY RX INC.   Per:           Name: Randall S.
MacLeod   Position: President & CEO

 



- 4 -

 

 

  VISAVA INC.   Per:           Name: Randall S. MacLeod   Position: President &
CEO       CANNAKORP INC.   Per:           Name: Saul Niddam   Position: CEO

 



- 5 -

 